JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00359-CV

                              CHERYL E. HILL, Appellant

                                             V.

           FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

           Appeal from the County Civil Court at Law No. 4 of Harris County.
                                (Tr. Ct. No. 1044206).

       This is an appeal from the judgment signed by the court below on April 21, 2014.
Appellant, Cheryl E. Hill, did not timely file a brief. After being notified that this appeal
was subject to dismissal, appellant did not adequately respond.             It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed for want
of prosecution.


       It is further ORDERED that appellant Cheryl E. Hill pay all costs incurred by
reason of this appeal.


       It is further ORDERED that this decision be certified below for observance.
Judgment rendered December 3, 2015.
Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Massengale and Brown.